     Case 5:18-cv-01733-LCB-HNJ Document 35 Filed 09/02/20 Page 1 of 4                   FILED
                                                                                2020 Sep-02 AM 10:56
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

JEROME REED,                              )
                                          )
       Plaintiff,                         )
                                          )
V.                                        )   Case No.: 5:18-cv-1733-LCB-HNJ
                                          )
NEIKO WHITE, et al.,                      )
                                          )
       Defendants.                        )

                                     ORDER
      On May 13, 2020, U.S. Magistrate Judge John E. Ott issued a Report and

Recommendation in accordance with 28 U.S.C. § 636(b)(1) recommending that

Defendants Neiko White and Kessy Bell’s Motion for Summary Judgment be denied

and Plaintiff Jerome Reed’s excessive force claim be referred to the Magistrate

Judge for further proceedings. (Doc. 33). No party has objected to the Report and

Recommendation.

      When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). The unchallenged portions of the Magistrate Judge’s report are

reviewed for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).
      Case 5:18-cv-01733-LCB-HNJ Document 35 Filed 09/02/20 Page 2 of 4



      The crux of the Magistrate Judge’s recommendation that summary judgment

be denied is, of course, that the amended complaint and the institutional records

produced with the special report raise a genuine issue of material fact. (Doc. 33 at

11–12). Specifically, the Magistrate Judge concluded that under Whitley v. Albers,

475 U.S. 312 (1986) and Hudson v. McMillian, 503 U.S. 1 (1992), a reasonable jury

could find that White and Bell had violated Reed’s Eighth Amendment rights by

using force maliciously and sadistically to cause harm rather than in a good-faith

effort to maintain or restore discipline. (Id.).

      Public officials acting within the scope of their discretionary authority, like

White and Bell, are typically shielded from liability for civil damages by the doctrine

of qualified immunity. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified

immunity protects officials from liability “insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Id. Where the conduct alleged is excessive force in violation of

the Eighth Amendment, however, the Eleventh Circuit has held that qualified

immunity is unavailable. Skrtich v. Thornton, 280 F.3d 1295 (11th Cir. 2002). The

Magistrate Judge thus concluded that the defendants were not entitled to qualified

immunity simply because a reasonable jury could find that White and Bell’s use of

force violated Reed’s rights under the Eighth Amendment; relying on Skrtich, he did

not consider whether those rights were “clearly established.”

                                             2
      Case 5:18-cv-01733-LCB-HNJ Document 35 Filed 09/02/20 Page 3 of 4



      Skrtich holds that qualified immunity is unavailable to the defendant alleged

to have used force in violation of the Eighth Amendment. 280 F.3d at 1301. Two

steps, in other words, are collapsed into one: to allege that a defendant violated a

constitutional right is to allege that the right was clearly established, “because the

use of force ‘maliciously and sadistically to cause harm’ is clearly established to be

a violation of the Constitution.” Id.

      Although Skrtich is still good law—a plaintiff alleging excessive force under

the Eighth Amendment can overcome qualified immunity by showing only that his

Eighth Amendment rights have been violated—some courts have since questioned

the soundness of the opinion, and developments in the law of qualified immunity

raise doubts about its future. In Henry v. Dinelle, 929 F. Supp. 2d 107, 127

(N.D.N.Y. 2013), for instance, the Northern District of New York observed that the

Eleventh Circuit’s finding that excessive force precludes a finding of qualified

immunity “stems from an apparent misapplication of Hudson v. McMillian, 503 U.S.

1, 9 (1992). Additionally, seven years after Skrtich, the Supreme Court decided

Pearson v. Callahan, 555 U.S. 223 (2009) and departed from the mandatory two-

step procedure prescribed by Saucier v. Katz, 533 U.S. 194 (2001). After Pearson,

lower courts “should be permitted to exercise their sound discretion in deciding

which of the two prongs of the qualified immunity analysis should be addressed first

in light of the circumstances in the particular case at hand.” 555 U.S. at 236. And

                                          3
      Case 5:18-cv-01733-LCB-HNJ Document 35 Filed 09/02/20 Page 4 of 4



while the Eleventh Circuit had earlier applied the rule for excessive force claims

brought under the Eighth and Fourteenth Amendments, the Court recognized as

recently as last month that Kingsley v. Hendrisckson, 576 U.S. 389 (2015) has

undermined the justification for the rule “‘to the point of abrogation,’ at least as to

Fourteenth Amendment excessive-Force claims.” Patel v. Lanier County Georgia, -

- F.3d -- , 2020 WL 4591270, at *7 (11th Cir. Aug. 11, 2020). Nevertheless, in the

same stroke that it abandoned the rule in the Fourteenth Amendment context, the

court reaffirmed that the rule “continues to apply to Eighth Amendment claims.” Id.

The Court is thus bound to apply it here.

      Accordingly, having reviewed the proposed findings and recommendations

for clear error, the Court concludes that the Magistrate Judge’s Report and

Recommendation (Doc. 32) should be ACCEPTED and hereby ADOPTS it as the

findings of the Court. Defendants White and Bell’s Motion for Summary Judgment

(Doc. 28) is DENIED and Reed’s excessive-force claim is referred to the Magistrate

Judge for further proceedings.

      DONE and ORDERED this September 2, 2020.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE



                                            4
